In a negligence action by a passenger of defendant’s bus to recover damages for personal injuries sustained by her when she alighted from the bus and stepped onto an ice-covered sidewalk, the defendant appeals from an order of the Supreme Court, Nassau County, dated December 8, 1960, denying its motion for summary judgment pursuant to rule 113 of the Rules of Civil. Practice. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.